Mallard, C.J.
Defendant made sixteen assignments of error based on over thirty exceptions and brings forward and argues fifteen of the assignments of error in his brief.
Since a new trial is ordered, we do not deem it necessary to the decision in this case to discuss all of the assignments of error, some of which are without merit.
We deem it proper to say, however, that there was ample evidence in this case for the jury to pass upon the guilt or innocence of the defendant as to the crime of manslaughter. The defendant’s motion for judgment as of nonsuit made at the close of all the evidence was properly overruled.
The jury returned a verdict of “guilty of manslaughter.” In this case the defendant was entitled to have the jury specify whether it was voluntary or involuntary manslaughter. The verdict should have been set aside for ambiguity. State v. Fuller, 270 N.C. 710, 155 S.E. 2d 286.
There are also errors in the charge which require the case to be returned to the superior court for a new trial. Included in the charge is the following statement with reference to the different verdicts that the jury might return:
“I instruct you, however, that you have the right under the evidence in this case to render one of three verdicts. You may *545find the defendant guilty of manslaughter; you may find the defendant guilty of involuntary manslaughter, or, you may find him not guilty. So your charge is to say, by your verdict, whether the defendant is guilty of manslaughter, either voluntary or involuntary, or, not guilty of any offense, is a matter solely for you to determine and say by your verdict which of these offenses, if any, he be guilty of.”
Later in the charge the court instructed the jury with respect to its different verdicts, as follows:
“Therefore, members of the jury, it becomes your duty to determine by your verdict whether the defendant is guilty of manslaughter or whether he is not guilty.”
We are of the opinion that the above conflicting statements with respect to what verdict the jury could return was confusing and is error.
The court gave definitions of voluntary manslaughter and involuntary manslaughter, to which there was no exception, and omitting the element of proximate cause, applied the law to the evidence relating to the crime of voluntary manslaughter, which was sometimes referred to only as “manslaughter.” The court did not apply the law to the evidence relating to involuntary manslaughter. G.S. 1-180. We are of the opinion that these references by the judge to voluntary manslaughter, involuntary manslaughter, and manslaughter, without accurately distinguishing the three terms, may have confused the jury.
It was the duty of the judge to instruct the jury as to every essential element of the crimes of voluntary manslaughter and involuntary manslaughter, including the essential element of proximate cause. A plea of not guilty puts in issue every essential element of the crime charged. The jury was not instructed that they should return a verdict of not guilty if the State failed to satisfy them from the evidence beyond a reasonable doubt that a blow, or blows, inflicted upon Combs by the defendant Frye proximately caused his death. G.S. 1-180; State v. Ardrey, 232 N.C. 721, 62 S.E. 2d 53; State v. Ramey, 273 N.C. 325, 160 S.E. 2d 56.
Defendant contends, and we agree, that the court’s failure to charge on the essential element of proximate cause, and to apply the law to the evidence relating to involuntary manslaughter was error. On account of such prejudicial error, defendant is entitled to a
New trial.
Brock and Parker, JJ., concur.